Form S-8 Exhibit SILICON IMAGE, INC. NON-PLAN STOCK OPTION AGREEMENT (INDUCEMENT STOCK OPTION AWARD) This Non-Plan Stock Option Agreement (this “Agreement”) is made and entered into as of the date of grant set forth below (the “Date of Grant”) by and between Silicon Image, Inc., a Delaware corporation (the “Company”), and the optionee named below (“Optionee”).Capitalized terms not defined herein shall have the meaning ascribed to them in the Company’s 2008 Equity Incentive Plan (the “Plan”).This Option (as defined below) is granted pursuant to Nasdaq Marketplace Rule 5635(c)(4). Optionee:Camillo Martino Total Option Shares:1,000,000 Exercise Price Per Share: Date of Grant: January 15, First Vesting Date: January 1, Expiration Date: January 14, Type of Stock Option: Non-Qualified Stock Option 1.GrantofOption.The
